Order entered January 6, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00922-CV

                        IN RE MUAMAR ASAD SAYYED, Relator

                Original Proceeding from the 219th Judicial District Court
                                  Collin County, Texas
                           Trial Court Cause No. 380-82405-07

                                         ORDER
       Before the Court is relator’s December 27, 2019 motion requesting a ruling on the

timeliness of his motion for rehearing. By order entered December 18, 2019, the Court granted

relator’s motion to extend the time to file his motion for rehearing and filed the motion for

rehearing. Because the Court has already granted the relief relator seeks, relator’s motion is

DENIED AS MOOT.


                                                    /s/   LANA MYERS
                                                          JUSTICE